Citation Nr: 1423403	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a disability manifested by chest pain.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a right eye disability.

4. Entitlement to an initial disability rating in excess of 40 percent for gout.

5. Entitlement to an effective date earlier than November 29, 2006 for the award of service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his April 2008 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  An August 2008 report of general information shows the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2013).

A March 2012 report of general information indicates the Veteran wished to withdraw the claims of entitlement to service connection for a disability manifested by chest pain and entitlement to service connection for a right eye disability.  However, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  The record does not show that the Veteran or his representative has submitted a written statement requesting the withdrawal of any claim, and furthermore, the Veteran's representative submitted a written brief in October 2013 addressing all the claims shown on the title page.  As such, the Board will proceed to adjudicate the issues on appeal. 

In August 2013 and September 2013, the Veteran and his representative submitted additional evidence directly to the Board, and in the October 2013 written brief, the Veteran's representative included a waiver of initial RO consideration for the evidence.  As such, the evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

As noted in the October 2011 Board remand, the issue of entitlement to service connection for residuals of corneal abrasion of the left eye has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial disability rating in excess of 40 percent for gout is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that the Veteran has a current disability manifested by chest pain for which service connection may be granted.

2. The probative, competent evidence does not demonstrate that sleep apnea is causally or etiologically related to active duty.

3. The probative, competent evidence does not demonstrate that a right eye disability is causally or etiologically related to active duty.

4. The Veteran's claim for entitlement to service connection for gout was received on November 29, 2006.
  
5. Prior to November 29, 2006, VA did not receive any communication or action indicating an intent to apply for entitlement to service connection for gout.



CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.303, 3.304 (2013).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

3. The criteria for service connection for a right eye disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

4. The criteria for an effective date earlier than November 29, 2006, for the grant of entitlement to service connection for gout have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2006 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

The claims file contains service personnel records, VA treatment records, VA examination reports, identified, available private treatment records, lay evidence, and a portion of the Veteran's service treatment records.  In August 2007, the Veteran was notified that the original service treatment records for his active duty service were unavailable for review.  The record shows all efforts to obtain the needed information was exhausted and that further attempts would be futile.  In October 2011, the Board remanded the Veteran's claims, in part, to attempt to obtain records from Bayside Hospital in Virginia; however, the evidence does not demonstrate that the Veteran responded to the two requests for a completed VA Form 21-4142, Authorization and Consent to Release Information, and the October 2013 written brief from the Veteran's representative did not indicate that additional records were available.  In addition, the Board instructed that the RO schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any disability manifested by chest pain and any sleep apnea.  In October 2012, the Veteran underwent the requested VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the Board finds the October 2012 VA examinations are adequate for the purpose of determining service connection.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran was not specifically provided a VA examination in connection with his right eye disability claim.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the competent evidence does not indicate that an event, injury, or disease occurred in service related to the Veteran's right eye.  The Veteran has made general statements asserting that a right eye disability is related to active duty.  However, service treatment records do not demonstrate an accident or injury was incurred in service, nor do the service treatment records demonstrate treatment for or chronicity of a right eye condition during service.  The evidence does not demonstrate complaints of or treatment for a right eye condition until October 2006, two years after the Veteran's separation from active duty.  As such, the Veteran's contentions are the only evidence indicating a right eye condition was incurred during active duty.  As will be discussed in greater detail below, the Board does not find the Veteran's statements sufficient, credible evidence in support of the claim.  Consequently, the Board finds that affording the Veteran a VA examination with respect to this issue was not warranted.  McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the issues on appeal.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the October 2011 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Chest Pain

The Veteran asserts that he has a current disability manifested by chest pain that had its onset during active duty.

In this case, the Board finds it determinative that the medical evidence does not demonstrate a diagnosis of a chronic disability manifested by chest pain during the pendency of the appeal or a recent diagnosis of a chronic disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the October 2012 VA examiner noted a 1986 diagnosis of traumatic pneumothorax with left chest tube but found the condition had resolved with no residuals.  The Veteran reported that he had experienced intermittent chest pain since the in-service incident but that numerous Electrocardiograms (ECG) had been normal.  He also stated that he was unaware of a known diagnosis for his chest pain.  The VA examiner noted the findings in the Veteran's service treatment records.  On physical examination, there was no chest wall tenderness, s1 s2 were heard, there was no murmur, and there was no wheeze or rhonchi.  The residual scars were non-tender and stable.  An ECG in December 2006 was normal.  The VA examiner found she was unable to establish a diagnosis of chest pain since no pathology had been established.  Although the Veteran had a history of costochondritis, there was no current evidence of this on examination.  

Additionally, VA treatment records and private treatment records do not demonstrate that a chronic disability manifested by chest pain was diagnosed at any time during the pendency of the appeal.  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this respect, the Board is also cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the United States Court of Appeals for Veterans Claims (Court) held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The Veteran filed his initial service connection claim in November 2006.  VA treatment records and private treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a chronic disability manifested by chest pain prior to November 2006.  The last documentation concerning chest pain is found in a March 1987 service treatment record.  As such, the Board finds the evidence does not demonstrate a diagnosis of a current disability manifested by chest pain for the purpose of service connection.

The Board acknowledges the Veteran's assertions that he suffers from chest pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a chronic disability manifested by chest pain is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a chronic disability manifested by chest pain, as he has not been shown to have the medical training necessary to do so.  

In this case, the Veteran reported his symptoms to the October 2012 VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the Veteran's medical records, the VA examiner did not provide a diagnosis of a chronic disability manifested by chest pain.  In addition, the clinical evidence does not demonstrate a diagnosis of a chronic disability manifested by chest pain at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a chronic disability manifested by chest pain.  

The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 because the symptoms are no consistently present and, in fact, the last notation of chest pain in service was in 1987, prior to the Persian Gulf War.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.

Without evidence of a diagnosis of a current chronic disability manifested by chest pain, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Sleep Apnea

The Veteran asserts that he has sleep apnea that had its onset during active duty.

With respect to a current disability, VA treatment records reflect that obstructive sleep apnea was diagnosed in June 2007.  The October 2012 VA examination report also shows the Veteran requires the use of a continuous positive airway pressure machine.  Therefore, the Board finds the Veteran has established a current disability for service connection purposes.

Concerning an in-service event, illness, or injury, a March 2002 report of medical history indicates the Veteran had frequent trouble sleeping.  He specifically stated that he found himself unable to sleep at times.  Likewise, a May 2004 report of medical history shows the Veteran reported frequent trouble sleeping.  He stated that he had experienced chronic insomnia for the past two to three years.  As a result, the Board finds the record demonstrates some in-service symptoms pertaining to the Veteran's sleep habits for purposes of service connection.

With respect to the remaining nexus element, the October 2012 VA examiner provided a negative nexus opinion after a review of the evidence and physical examination of the Veteran.  The VA examiner noted the Veteran's statements that he underwent a sleep study in 2005 that showed sleep apnea.  A review of the record, however, shows the Veteran was initially seen at the Hampton VA Medical Center in January 2007 and complained of witnessed apnea and snoring.  His weight at the time was 202 pounds.  The VA examiner also recorded the findings found in the service treatment records, to include the Veteran's weight on each occasion where the Veteran reported problems sleeping.  On examination, the Veteran denied any findings, signs, or symptoms attributable to sleep apnea.  The VA examiner opined that it was less likely than not that the Veteran's sleep apnea either first manifested in service or was causally related to an event during service.  The VA examiner noted that the Veteran's specific in-service complaints were not of snoring or apnea episodes, which were his presenting complaints in January 2007.  The VA examiner reported that sleep apnea typically caused hypersomnia and not insomnia.  In addition, the VA examiner found it significant that the Veteran stated in 2004 that he could go days without sleeping, which was atypical of sleep apnea.  Furthermore, in the nearly three years between the Veteran's separation examination and initial evaluation at VA, the Veteran had gained 17 pounds, which the VA examiner found could have contributed to the development of obstructive sleep apnea.  Based on this information, the VA examiner opined that a relationship between the insomnia complaints in service and the later diagnosis of sleep apnea could not be reasonably correlated.

Here, the Board affords significant probative value to the October 2012 VA examiner's opinion.  The record shows the VA examiner reviewed the evidence, to specifically include the service treatment records and VA treatment records reflecting pertinent complaints, and considered the Veteran's lay statements regarding his in-service and post-service symptoms.  The VA examiner also supported the opinion with specific citations to the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this is the only medical opinion of record, the Board finds the medical evidence is against a grant of service connection.  

In this case, the only opinion relating the Veteran's current sleep apnea to active duty is the Veteran's own statements.  Again, the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds the origin or cause of sleep apnea not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of sleep apnea.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Furthermore, the Board notes that sleep apnea is not listed as a chronic disease under 38 C.F.R. § 3.309, and the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  Therefore, the Veteran's lay statements with respect to continuity of symptomatology are insufficient for purposes of establishing entitlement to service connection.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for sleep apnea.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Eye

The Veteran asserts that he has a current right eye disability etiologically related to active duty.

In this case, the Board finds it determinative that the evidence does not establish an in-service event or injury in connection with the Veteran's right eye.  The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a right eye disability.  In fact, the only medical evidence pertaining to the Veteran's right eye are private treatment records dated in October 2006, which reflect diagnoses of blepharitis and mild conjunctivitis in the right eye.

Again, the Veteran is competent to provide evidence regarding an in-service right eye injury and symptoms pertaining to his right eye because they address matters within the realm of his personal knowledge.  See Layno, 6 Vet. App. at  469.  However, while the Veteran's statements are competent evidence of events and symptomatology, the Board must also determine whether such evidence is credible.  Id.  In the Veteran's original claim, he reported incurring a corneal abrasion of the right eye in 1985 while performing shore patrol.  However, the service treatment records document a corneal abrasion of the left eye in January 1985.  Similarly, a November 2006 written statement from the Veteran's representative indicates the Veteran was seeking service connection for a left eye condition.  Here, the Veteran has not provided any additional, specific information with respect to an in-service injury of his right eye, and the service treatment records do not support his assertions.  Furthermore, the March 2012 report of general information indicates the Veteran wished to withdraw the service connection claim for a right eye disability.  Consequently, the Board does not find that the Veteran's statements regarding an in-service injury and a nexus to a current right eye disability are credible evidence in support of the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.)  

To the extent that the Veteran contends that a current right eye disability was caused by active duty, the Board finds that these statements as to medical causation are not competent evidence to establish service connection.  The evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to medical causation of a right eye disability, to include blepharitis and mild conjunctivitis.  Grottveit, 5 Vet. App. at 93.  Here, the Board finds that the relationship between these diseases and an in-service injury is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence beyond the Veteran's personal assertions that relates a right eye disability to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a right eye disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56 (1990).
     
Earlier Effective Date

The effective date for a grant of service connection is the day after separation from service or the date entitlement arose, if a claim is received within one year of separation from service; otherwise, the effective date of an evaluation and award of compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In the October 2007 rating decision, the RO granted service connection for gout and assigned an effective date of November 29, 2006, the date of receipt of the Veteran's claim.  In his November 2007 Notice of Disagreement, the Veteran asserted that he initially went to his representative and submitted a claim at the VA hospital in Hampton Virginia, in December 2004 or January 2005.  However, because he felt the claim "was not going anywhere," he decided to not pursue it.  In a written statement received in September 2008, the Veteran contended that he had originally applied for disability benefits when he got out of the service.  However, because the claim took too long to process, he did not pursue the claim.

Despite the Veteran's assertions, the record does not contain any correspondence received prior to the Veteran's November 29, 2006 claim.  Although a May 2004 report of medical assessment shows the Veteran planned to seek disability benefits, the evidence does not show that VA received any notice of an intent to file a claim following the Veteran's separation from service and prior to the formal claim received in November 2006.  The evidence contains private treatment records dated as early as October 2006; however, none of them reflect an intent to file a service connection claim for gout.  Accordingly, the Board finds the correct date of the claim is November 29, 2006.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and November 29, 2006, is more than one year after the Veteran's discharge from service.  Furthermore, even if entitlement had arisen prior to November 29, 2006, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Accordingly, the Board finds that the claim for an effective date prior to November 29, 2006, for the grant of entitlement to service connection for gout must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a disability manifested by chest pain is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right eye disability is denied.

Entitlement to an effective date earlier than November 29, 2006, for gout is denied.


REMAND

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the Veteran last underwent VA examination in connection with his service-connected gout in September 2008.  The Board finds the medical records and lay evidence dated since September 2008 indicate an increase in the severity of the Veteran's symptoms since the last VA examination and therefore are enough to require a new VA examination for service-connected gout.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2012 to the present from the VA Medical Center in Washington, DC, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from October 2012 to the present for the Veteran from the VA Medical Center in Washington, DC, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature and severity of his service-connected manifestations of gout, to include bilateral elbows, ankles, and wrists.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  The VA examiner is requested to identify all orthopedic pathology related to the Veteran's service-connected gout.  All necessary tests, to include X-ray examinations and range of motion studies of the affected joints in degrees, should be conducted.  The examiner should also identify whether the Veteran has additional functional loss from his gout disability due to pain, weakened movement, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to an initial disability rating in excess of 40 percent for gout.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


